
	

113 HR 3136 : Advancing Competency-Based Education Demonstration Project Act of 2014
U.S. House of Representatives
2014-07-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		113th CONGRESS
		2d Session
		H. R. 3136
		IN THE SENATE OF THE UNITED STATES
		July 24, 2014Received; read twice and referred to the Committee on Health, Education, Labor, and PensionsAN ACT
		To establish a demonstration program for competency-based education. 
	
	
		1.Short titleThis Act may be cited as the Advancing Competency-Based Education Demonstration Project Act of 2014.
		2.Competency-based education demonstration projects
			(a)ProjectsPart G of title IV of the Higher Education Act of 1965 (20 U.S.C. 1088 et seq.) is amended by
			 inserting after section 486A the following:
				
					486B.Competency-based education demonstration projects
						(a)Demonstration projects authorizedThe Secretary shall select, in accordance with subsection (c), eligible entities to voluntarily
			 carry out competency-based education demonstration projects and receive
			 waivers described in subsection (d) to carry out such projects.
						(b)Application
							(1)In generalEach eligible entity desiring to carry out a demonstration project under this section shall submit
			 an application to the Secretary, at such time and in such manner as the
			 Secretary may require.
							(2)OutreachThe Secretary shall, prior to any deadline to submit applications under paragraph (1), conduct
			 outreach to historically Black colleges and universities, Hispanic-serving
			 institutions, Native American-serving, nontribal institutions,
			 institutions serving students with special needs, and institutions located
			 in rural areas to provide those institutions with information on the
			 opportunity to apply to carry out a demonstration project under this
			 section.
							(3)Amendments
								(A)In GeneralAn eligible entity that has been selected to carry out a demonstration project under this section
			 may submit to the Secretary amendments to the eligible entity’s approved
			 application under paragraph (1), at such time and in such manner as the
			 Secretary may require, which the Secretary shall approve or deny within 15
			 days of receipt.
								(B)Expanding enrollmentNotwithstanding the assurance required with respect to maximum enrollment under paragraph (3)(H)—
									(i)an eligible entity whose demonstration project has been evaluated under subsection (f)(2) not less
			 than twice may submit to the Secretary an amendment to the eligible
			 entity’s application under paragraph (1) to increase enrollment in the
			 project to more than 3,000 students, but not more than 5,000 students, and
			 which shall specify—
										(I)the proposed maximum enrollment or annual enrollment growth for the project;
										(II)how the eligible entity will successfully carry out the project with such maximum enrollment or
			 enrollment growth; and
										(III)any other amendments to the eligible entity’s application under paragraph (1) that are related to
			 such maximum enrollment or enrollment growth; and
										(ii)the Secretary shall determine whether to approve or deny an amendment submitted under clause (i)
			 for a demonstration project based on the project’s evaluations under
			 subsection (f)(2).
									(4)ContentsEach application shall include—
								(A)a description of the competency-based education to be offered by the eligible entity under the
			 demonstration project;
								(B)a description of the proposed academic delivery, business, and financial models for the
			 demonstration project, including explanations of how competency-based
			 education offered under the demonstration project would—
									(i)result in the achievement of competencies;
									(ii)differ from standard credit hour approaches, in whole or in part; and
									(iii)result in lower costs or shortened time to degree, certificate, or credential completion;
									(C)a description of how the competency-based education offered under the demonstration project will
			 progress a student toward completion of a degree, certificate, or
			 credential;
								(D)a description of how the eligible entity will articulate the transcript from the competency-based
			 education demonstration project to another program within an institution
			 of higher education that is part of the eligible entity or to another
			 institution of higher education;
								(E)a description of the statutory and regulatory requirements described in subsection (d) for which
			 the eligible entity is seeking a waiver, and why such waiver is necessary
			 to carry out the demonstration project;
								(F)a description of how the eligible entity will develop and evaluate the competencies and assessments
			 of student knowledge (which may include prior-learning assessments)
			 administered as part of the demonstration project, including how such
			 competencies and assessments are aligned with workforce needs;
								(G)a description of the proposal for determining a student’s Federal student aid eligibility under
			 this title for participating in the demonstration project, the award and
			 distribution of such aid, and safeguards to ensure that students are
			 making satisfactory progress that warrants disbursement of such aid;
								(H)a description of the students to whom competency-based education will be offered, including an
			 assurance that the demonstration project will enroll a minimum of 50 and a
			 maximum of 3,000 students;
								(I)an assurance that students participating in the demonstration project will not be eligible for more
			 Federal assistance under this title than such students would have been
			 eligible for under a traditional program;
								(J)an assurance the eligible entity will identify and disseminate best practices with respect to the
			 demonstration project to other eligible entities carrying out a
			 demonstration project under this section; and
								(K)A description of the population of students served by the eligible entity that are veterans or
			 members of the Armed Forces and how such eligible entity will, when
			 appropriate, incorporate the specific needs of such population when
			 carrying out the demonstration project.
								(c)Selection
							(1)In generalNot later than 6 months after the date of enactment of this section, the Secretary shall select not
			 more than 30 eligible entities to carry out a competency-based education
			 demonstration project under this section.
							(2)ConsiderationsIn selecting eligible entities under paragraph (1), the Secretary shall—
								(A)prioritize projects which show promise in reducing the time or cost required to complete a degree,
			 certificate, or credential;
								(B)consider the number and quality of applications received;
								(C)consider an eligible entity’s—
									(i)ability to successfully execute the demonstration project as described in the eligible entity’s
			 application under subsection (b);
									(ii)commitment and ability to effectively finance the demonstration project;
									(iii)ability to provide administrative capability and the expertise to evaluate student progress based
			 on measures other than credit hours or clock hours; and
									(iv)commitment to work with the Secretary to evaluate the demonstration project and the impact of the
			 demonstration project;
									(D)ensure the selection of a diverse group of eligible entities with respect to size, mission, and
			 geographic distribution of the eligible entities;
								(E)not limit the types of programs of study or courses of study approved for participation in a
			 demonstration project; and
								(F)not select an eligible entity that has had, for 1 of the preceding 2 fiscal years—
									(i)a cohort default rate (defined in section 435(m)) that is 30 percent or greater; and
									(ii)a borrowing rate of loans under this title of more than 50 percent of the students enrolled at
			 institutions of higher education of the eligible entity.
									(d)WaiversThe Secretary may waive for any eligible entity selected to carry out a demonstration project under
			 this section any requirements of the following provisions of law
			 (including any regulations promulgated under such provisions) or
			 regulations and for which the eligible entity has provided a reason for
			 waiving under subsection (b)(3)(E):
							(1)Subparagraphs (A) and (B) of section 102(a)(3).
							(2)Subsections (a) and (b) of section 481, as such subsections relate to requirements for a minimum
			 number of weeks of instruction.
							(3)Section 484(l)(1).
							(4)Section 668.32(a)(1)(iii) of title 34, Code of Federal Regulations.
							(5)Any of the requirements under provisions in title I, part F of this title, or this part, that
			 inhibit the operation of competency-based education, including
			 requirements with respect to—
								(A)documenting attendance;
								(B)weekly academic activity;
								(C)minimum weeks of instructional time;
								(D)requirements for credit hour or clock hour equivalencies;
								(E)requirements for substantive interaction with faculty; and
								(F)definitions of the terms academic year, full-time student, term (including standard term, non-term, and non-standard term), satisfactory academic progress, educational activity, project of study, and payment period.
								(e)NotificationNot later than 6 months after the date of enactment of this section, the Secretary shall make
			 available to the authorizing committees and the public a list of eligible
			 entities selected to carry out a demonstration project under this section,
			 which shall include for each such eligible entity—
							(1)the specific statutory and regulatory requirements being waived under subsection (d); and
							(2)a description of the competency-based education programs of study or courses of study to be offered
			 under the project.
							(f)Information and evaluation
							(1)Information
								(A)In generalEach eligible entity that carries out a demonstration project under this section shall provide to
			 the Director of the Institute of Education Sciences with respect to the
			 students participating in the competency-based education project carried
			 out by the eligible entity the following information:
									(i)The average number of credit hours the students earned prior to enrollment in the demonstration
			 project, if applicable.
									(ii)The number and percentage of students participating in the demonstration project that are also
			 enrolled in programs of study or courses of study offered in credit hours
			 or clock hours, disaggregated by student status as a first-year,
			 second-year, third-year, fourth-year, or other student.
									(iii)The average period of time between the enrollment of a student in the demonstration project and the
			 first assessment of student knowledge of such student.
									(iv)The average time to 25 percent, 50 percent, 75 percent, and 100 percent of the completion of a
			 degree, certificate, or credential by a student who participated in the
			 demonstration project.
									(v)The percentage of assessments of student knowledge that students passed on the first attempt,
			 during the period of the participation in the demonstration project by the
			 students.
									(vi)The percentage of assessments of student knowledge that students passed on the second attempt and
			 the average period of time between the first and second attempts by
			 students, during the period of the participation in the demonstration
			 project by the students.
									(vii)The average number of competencies a student acquired while participating in the demonstration
			 project and the period of time during which the student acquired such
			 competencies.
									(viii)Such other information as the Director may reasonably require.
									(B)Employment data
									(i)In generalEach eligible entity that carries out a demonstration project under this section may provide to the
			 Director of the Institute of Education Sciences with respect to the
			 students participating in the competency-based education project carried
			 out by the eligible entity the number and percentage of students
			 completing a competency-based education program or course of study offered
			 by such eligible entity who find employment in a field related to the
			 program or course of study of such students.
									(ii)Technical assistanceThe Director of the Institute of Education Sciences shall, at the request of an eligible entity,
			 provide technical assistance to such eligible entity to assist such
			 eligible entity in collecting and reporting accurate information relating
			 to the employment of students participating in a competency-based
			 education project carried out by such eligible entity.
									(C)DisaggregationEach eligible entity shall provide the information required under subparagraph (A) disaggregated by
			 age, race, gender, disability status, and status as a recipient of a
			 Federal Pell Grant, provided that the disaggregation of the information
			 does not identify any individual student participating in the
			 demonstration project.
								(2)EvaluationThe Director of the Institute of Education Sciences, in consultation with the Secretary, shall
			 annually evaluate each demonstration project under this section. Each
			 evaluation shall include—
								(A)the extent to which the eligible entity has met the goals set forth in its application to the
			 Secretary;
								(B)the number and types of students participating in the competency-based education offered under the
			 project, including the progress of participating students toward
			 completion of a degree, certificate, or credential, and the extent to
			 which participation and retention in such project increased;
								(C)whether the project led to reduced cost or time to completion of a degree, certificate, or
			 credential, and the amount of cost or time reduced for such completion;
								(D)obstacles related to student financial assistance for competency-based education;
								(E)the extent to which statutory or regulatory requirements not waived under subsection (d) present
			 difficulties for students or institutions of higher education;
								(F)degree, certificate, or credential completion rates;
								(G)retention rates;
								(H)total cost and net cost to the student of the competency-based education offered under the project;
								(I)a description of the assessments of student knowledge and the corresponding competencies; and
								(J)outcomes of the assessments of student knowledge.
								(3)Annual reportThe Director of the Institute of Education Sciences shall annually provide to the authorizing
			 committees a report on—
								(A)the evaluations of the demonstration projects required under paragraph (2);
								(B)the number and types of students receiving assistance under this title for competency-based
			 education under such projects;
								(C)the retention and completion rates of students participating in such projects;
								(D)any proposed statutory or regulatory changes designed to support and enhance the expansion of
			 competency-based education, which may be independent of or combined with
			 traditional credit hour or clock hour projects;
								(E)the most effective means of delivering competency-based education through demonstration projects;
			 and
								(F)the appropriate level and distribution methodology of Federal assistance under this title for
			 students enrolled in competency-based education.
								(g)OversightIn carrying out this section, the Secretary shall, on a continuing basis—
							(1)assure compliance of eligible entities with the requirements of this title (other than the
			 provisions of law and regulations that are waived under subsection (d));
							(2)provide technical assistance;
							(3)monitor fluctuations in the student population enrolled in the eligible entities carrying out the
			 demonstration projects under this section;
							(4)consult with appropriate accrediting agencies or associations and appropriate State regulatory
			 authorities for additional ways of improving the delivery of
			 competency-based education; and
							(5)collect and disseminate to eligible entities carrying out a demonstration project under this
			 section, best practices with respect to demonstration projects under this
			 section.
							(h)Disclosure of authorization to sell student dataAn eligible entity carrying out a demonstration project under this section shall ensure that each
			 institution of higher education of the eligible entity provides to each
			 student, or the parents of each minor student, enrolled in the institution
			 of higher education—
							(1)a disclosure letter, which describes the personally identifiable information of the student that
			 may be sold by a person with whom the institution of higher education has
			 an agreement to provide software applications for students; and
							(2)an option to opt-out of such personally identifiable information from being sold.
							(i)DefinitionsFor the purpose of this section:
							(1)Competency-based educationThe term competency-based education means an educational process or program that measures knowledge, skills, and experience through
			 assessments of such knowledge, skills, or experience in place of or in
			 addition to the use of credit hours or clock hours.
							(2)Eligible entityThe term eligible entity means—
								(A)an institution of higher education including an institution of higher education that offers a
			 dual-enrollment program under which a secondary school student is able
			 simultaneously to earn credit toward a secondary school diploma and a
			 postsecondary degree, certificate, or credential;
								(B)a system of institutions of higher education; or
								(C)a consortium of institutions of higher education.
								(3)Institution of higher educationThe term institution of higher education has the meaning given the term in section 102, except that such term does not include institutions
			 described in section 102(a)(1)(C)..
			(b)Rule of constructionNothing in this Act or the amendments made by this Act shall be construed to alter the authority of
			 the Secretary of Education to establish experimental sites under any other
			 provision of law.
			(c)ReportThe Secretary of Education shall report to Congress, every 10 years, on the needs of limited
			 English proficient students using the Free Application for Federal Student
			 Aid.
			(d)Funding
				(1)Use of existing fundsOf the amount authorized to be appropriated for salaries and expenses of the Department of
			 Education, $1,000,000 shall be available to carry out this Act and the
			 amendments made by this Act.
				(2)No additional funds authorizedNo funds are authorized to be appropriated by this Act to carry out this Act or the amendments made
			 by this Act.
				3.Higher Education Regulatory Reform Task Force
			(a)Task Force establishedNot later than 2 months after the date of enactment of this Act, the Secretary of Education shall
			 establish the Higher Education Regulatory Reform Task Force.
			(b)MembershipThe Higher Education Regulatory Reform Task Force shall include—
				(1)the Secretary of Education or the Secretary’s designee;
				(2)a representative of the Advisory Committee on Student Financial Assistance established under
			 section 491 of the Higher Education Act of 1965 (20 U.S.C. 1098); and
				(3)representatives from the higher education community, including—
					(A)institutions of higher education, with equal representation of public and private nonprofit
			 institutions, and two-year and four-year institutions, and with not less
			 than 25 percent of such representative institutions carrying out distance
			 education programs; and
					(B)nonprofit organizations representing institutions of higher education.
					(c)Activities
				(1)Report requiredNot later than 6 months after the date of enactment of this Act, the Secretary of Education shall
			 submit to Congress and make available on a publicly available website a
			 report (in this section referred to as the Higher Education Regulatory Reform Report) prepared by the Higher Education Regulatory Reform Task Force on Department of Education
			 regulatory requirements for institutions of higher education described in
			 paragraph (2).
				(2)Contents of reportThe Higher Education Regulatory Reform Report shall contain the following with respect to
			 Department of Education regulatory requirements for institutions of higher
			 education:
					(A)A list of rules that are determined to be outmoded, duplicative, ineffective, or excessively
			 burdensome.
					(B)For each rule listed in accordance with subparagraph (A) and that is in effect at the time of the review under subparagraph (A), an analysis of whether the
			 costs outweigh the benefits for such rule.
					(C)Recommendations to consolidate, modify, simplify, or repeal such rules to make such rules more
			 effective or less burdensome.
					(D)A description of the justification for and impact of the recommendations described in subparagraph (C), as appropriate and available, including supporting data for such justifications and the financial
			 impact of such recommendations on institutions of higher education of
			 varying sizes and types.
					(E)Recommendations on the establishment of a permanent entity to review new Department of Education
			 regulatory requirements affecting institutions of higher education.
					(3)Notice and commentAt least 30 days before submission of the Higher Education Regulatory Reform Report required under paragraph (1), the Secretary of Education shall publish the report in the Federal Register for public notice and
			 comment. The Higher Education Regulatory Reform Task Force may modify the
			 report in response to any comments received before submission of the
			 report to Congress.
				(d)Definition of institution of higher educationFor the purposes of this section, the term institution of higher education has the meaning given such term in section 102 of the Higher Education Act of 1965 (20 U.S.C.
			 1002), except that such term does not include institutions described in
			 subsection (a)(1)(C) of such section 102.
			4.Study on use of individual income tax returns as primary application for federal student aidSection 483 of the Higher Education Act of 1965 (20 U.S.C. 1090) is amended by adding at the end
			 the following new subsection:
			
				(i)Study on use of individual income tax returns as primary application for federal student aid
					(4)StudyThe Secretary of Education, in consultation with the Commissioner of Internal Revenue, shall
			 conduct a study on the feasibility and advantages and disadvantages of
			 using individual income tax returns as the primary form of application for
			 student aid under the Higher Education Act of 1965 (20 U.S.C. 1001 et
			 seq.).
					(5)ReportNot later than one year after the date of the enactment of this subsection, the Secretary, in
			 consultation with the Commissioner, shall submit to Congress a report
			 containing the results of the study conducted under subsection (a).. 
		
	Passed the House of Representatives July 23, 2014.Karen L. Haas,Clerk
